Citation Nr: 0430038	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  00-11 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating higher than 10 percent for 
residuals of a shell fragment wound of the left leg.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi 
which denied increased ratings for the veteran's service-
connected PTSD and residual of a shell fragment wound of the 
left leg. 


FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and productivity 
due to various symptoms.

2.  The veteran's service-connected residuals of a shell 
fragment wound of the left leg are not shown to be manifested 
by more than moderate injury to the Muscle Group XII.

CONCLUSIONS OF LAW

1.  The veteran's PTSD is 50 percent disabling.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).

2.  The criteria for a rating higher than 10 percent for 
residuals of shell fragment wounds to the left leg are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5313 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 
In a July 2001 letter, the April 2000 statement of the case, 
and the June 2003 supplemental statement of the case, the VA 
has advised the veteran of the evidence needed to establish 
increased ratings for his service-connected PTSD and residual 
of shell fragment wound of the left leg.  In these documents 
the veteran was notified of the information that he needed to 
provide in support of his claims and was requested to advise 
VA of any additional information or evidence he wanted it to 
try and obtain.  He was also notified of his and the VA's 
respective obligations with respect to providing information 
and obtaining evidence.  

The statement of the case and the supplemental statement of 
the case have notified the veteran of the laws and 
regulations relating to increased ratings for the service-
connected conditions, and have set forth the regulation 
pertaining to the VA's duty to assist.  These documents 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

The claims folder contains all records identified by the 
veteran and contains his VA outpatient treatment records and 
a number of VA examinations.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Increased ratings 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A.  PTSD 
PTSD is rated 30 percent when it results in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A rating of 50 percent is 
assigned for PTSD when it results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  PTSD is rated 70 percent when it produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002)

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned. The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. 

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.

The evidence shows the veteran served on active duty in the 
Army from 1969 to 1971, including service in Vietnam, during 
which he engaged in combat with the enemy.  Among his 
decorations are a Bronze Star Medal for valor, an Army 
Commendation Medal for valor, and the Combat Infantryman 
Badge.

According to information on file, the veteran worked 
following service until 1975, when he was in a motor vehicle 
accident that resulted in his paraplegia.  Since then he has 
been unable to work and subsisted on SSA benefits.   On a 
September 1988 VA psychiatric examination, the veteran 
reported that his sister and close girlfriend had been killed 
in a motor vehicle accident two months earlier.  The examiner 
felt this loss triggered a depressive reaction.  The 
diagnosis on that examination was adjustment disorder 
secondary to the death of his sister and girlfriend.  His 
Global Assessment of Functioning (GAF) was 40.

On a January 2000 VA psychiatric examination, the veteran's 
mood and affect were anxious; the rest of the mental status 
examination was grossly normal.  The examiner noted that the 
veteran gave a history of some of the symptoms of PTSD.  The 
diagnosis was mild PTSD and alcohol and cannabis abuse in 
remission.  The GAF score was 60.

VA outpatient treatment records and records of VA Medical 
Center (VAMC) admissions note treatment for a number of 
conditions including substance abuse.

On a January 2003 VA psychiatric examination, the mental 
status examination noted the veteran exhibited no unusual 
behavior or psychomotor activity.  There was no evidence of a 
thought disorder.  Orientation, intelligence, and judgment 
were all grossly normal.  He did appear to experience genuine 
flashbacks.  The diagnoses were chronic PTSD, a mood disorder 
due to paraplegia with depressive features, and alcohol and 
cannabis abuse in remission.  The GAF score was 45 with the 
highest score in the last year of 48.  The examiner said that 
the veteran satisfied the criteria for a diagnosis of PTSD, 
and the diagnosis of mood disorder with depressive features 
had been entered because of a strong affective component, and 
that much of the depression was due to the paraplegia.

As noted above, clinicians' GAF scores and narrative 
descriptions of the severity of PTSD are not controlling as 
to the percentage rating to be assigned for the disorder, 
although such information is to be considered.   The VA 
compensation examiners have varied widely in the GAF score 
assigned.  It is significant that the January 2003 examiner 
who assigned a score indicating serious symptoms (as opposed 
to the January 2000 examiner whose score of 60 indicated only 
moderate symptoms) commented that the veteran's depression 
was due to his non-service-connected medical condition.  The 
Board has also reviewed the extensive VA outpatient treatment 
records and finds that without distinguishing PTSD symptoms 
from depression associated with other psychiatric symptoms, 
the evidence indicates some, but not all, of the typical 
symptoms listed in the rating schedule for a 50 percent PTSD 
rating.  There is a reasonable doubt that the veteran's PTSD 
symptoms result in occupational and social impairment with 
reduced reliability and productivity, as required for a 50 
percent rating.  Applying the benefit-of-the-doubt rule of 38 
U.S.C.A. § 5107(b), the Board finds that PTSD is 50 percent 
disabling, but no higher than this, within the meaning of the 
rating schedule.  Thus a higher rating of 50 percent for PTSD 
is granted.

B.  Residuals of a shell fragment wound of the left leg
The veteran's residuals of a shell fragment wound of the left 
leg are rated under 38 C.F.R. § 4.73, Diagnostic Code 5313 
for impairment of Muscle Group XIII.  Muscle Group XIII is 
comprised of the posterior thigh group.  The function of this 
group is extension of the hip and flexion of the knee, 
outward and inward rotation of the flexed knee acting with 
rectus femoris and sartorius, and synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at the knee joint.  A 10 percent 
disability evaluation is assigned where the disability is 
moderate.  Where the disability is moderately severe, a 30 
percent evaluation will be assigned.  38 C.F.R. § 4.73, 
Diagnostic Code 5313.  

In this case the veteran's service medical records show no 
treatment for a shell fragment wound and he was not awarded a 
Purple Heart Medal.  

The veteran claimed service connection for residuals of a 
gunshot wound of the left knee in October 1988.  On a 
December 1988 VA examination, the veteran reported that he 
had sustained some small shrapnel wounds in the posterior 
left knee in combat in Vietnam.  Examination showed several 
small linear scars in the posterior left knee.  The veteran 
said that there were too small to remove and were left in the 
knee. 

In February 1997 the RO granted service connection for 
residuals of a shell fragment wound of the left leg after a 
May 1996 VA X-ray showed the presence of a small linear 
metallic object, possible shrapnel in the soft tissues of the 
posterior left knee.  

On a January 2000 VA muscle examination, the veteran stated 
that he received no treatment for his shell fragment wound of 
the left leg.  He said that in 1979 X-rays showed metal in 
his leg and he was told it was too deep to remove.  The 
examiner said that there was a 1 cm superficial scar where 
the veteran said the shrapnel entered on the posterior left 
thigh just above the knee.  The scar was not tender and there 
was no muscle loss.  The doctor reviewed X-rays and stated 
that degenerative changes in the knee were not related to the 
shrapnel injury.  The diagnosis was shrapnel scar of the 
posterior left leg with retained fragment.  

At the December 2002 RO hearing the veteran related that he 
was wounded in action in Vietnam, but the paperwork was never 
submitted for a Purple Heart Medal.  He described no 
treatment or complaints relative to residuals of that wound.  

On a January 2003 VA muscle examination, the veteran stated 
that his only symptom of the shell fragment wound of the leg 
was a burning sensation to the left leg below the knee.  Upon 
questioning he sated he had this sensation on both sides.  
The examiner was unable to visualize the shell fragment wound 
scar, and said the veteran was unable to move either leg to 
his motor vehicle accident.  The symmetry of the legs was the 
same and there was marked muscle atrophy due to the motor 
vehicle accident.  The impression was residuals of shrapnel 
wound of the left knee.  The doctor concluded that the 
complaint of a burning pain in the left knee was more likely 
than not related to the motor vehicle accident than the 
shrapnel wound of the posterior left knee.

In this case no identifiable disabling residuals of the 
apparently superficial shell fragment wound of the posterior 
thigh in the vicinity of the knee have been identified.  The 
veteran has some complaints to the left knee region, but 
these have been associated with the non-service-connected 
severely disabling residuals of a motor vehicle accident.  As 
there is no suggestion that the residuals of the shell 
fragment wound of the posterior left thigh result in anything 
more than moderate muscle injury, the preponderance of the 
evidence is against the veteran's claim of an increased 
rating for this condition, that he benefit of the doubt 
doctrine is not applicable in this case, and the appeal must 
be denied.  38 U.S.C.A. § 5107 (West 2002).

ORDER

An increased rating of 50 percent for PTSD is granted, 
subject to regulations applicable to the payment of monetary 
benefits.

An increased rating for residual of a shell fragment wound of 
the right leg is denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



